Citation Nr: 1139748	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for muscle spasms of the entire body, also claimed as epilepsy. 

2. Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1995 to August 1999. 

This matter comes before the Board of Veterans Appeal (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's muscle spasms of the entire body, also claimed as epilepsy, is related to service, or secondary any service-connected disability.

2. The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of bilateral carpal tunnel syndrome.


CONCLUSION OF LAW

1. Muscle spasms of the entire body, also claimed as epilepsy, was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in or aggravated by service, and is not secondary to any of the Veteran's service connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2. The criteria for service connection for bilateral carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Duty to Notify and Assist 

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter sent to the Veteran in March 2005 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  An additional notice letter was sent to the Veteran in March 2011.  However, even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content. Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment and personnel records.  The Veteran received a VA medical examinations for her claims in April 2011 and May 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA. 

Additionally, the Board notes that neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In addition to the laws and regulations governing service connection discussed above, the incurrence of certain chronic disorders in service, to include epilepsy and other organic diseases of the nervous system, will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service even if there is no record of such a disorder while in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Secondary service connection may be established for a disorder which is permanently aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Muscle Spasms of the Body 

The Veteran contends that she is entitled to service connection for what she has referred to as muscle spasms of her entire body, also claimed as epilepsy. 

The Veteran's service treatment records fail to demonstrate that she was diagnosed with any chronic disability manifested by muscle spasms of the entire body during active military service.  According to a February 1999 treatment record, the Veteran was admitted in labor.  The Veteran reported having "tremors" at this time.  However, there is no actual diagnosis associated with the Veteran's reported symptomatology at this time. 

Post-service treatment records have assigned multiple diagnoses related to these complaints.  During a September 2005 VA social work consultation, it was concluded that these spasms were clearly functional events and strongly suggestive of a conversion disorder.  The physician reassured the Veteran that these symptoms were not those of a primary neurological or neurodegenerative disorder, but rather manifestations of underlying stress.  Subsequently, in February 2006, the Veteran was diagnosed with a history of myoclonus, rule out dystonia, rule out periodic limb movement disorder/obstructive sleep apnea.  The Veteran was also seen for a mental health consultation in March 2006, and the examiner diagnosed her with rule out conversion disorder.  A March 2006 addendum diagnosed the Veteran with conversion disorder, major depression and a general anxiety disorder.  According to a March 2009 VA outpatient treatment record, the Veteran suffered from myoclonic jerking secondary to a conversion disorder.  She did not suffer from depression or anxiety. 

In March 2011, the Board determined it was unclear from the evidence whether the Veteran suffers from an actual disability related to military service.  However, according to the November 2009 VA examiner, it was as likely as not that the Veteran's myotonic jerk of the right lower extremity was related to her service-connected intervertebral disc syndrome.  Therefore, the Board remanded the matter to afford the Veteran a VA examination to determine whether the Veteran's condition is physical or psychological in nature and for an opinion as to etiology.

In April 2011, the Veteran was afforded a VA examination where she described her muscle spasms as present in her legs, particularly when she is sedentary, fatigued, or stressed, and occasionally full-body spasms that involve her torso and shoulders.  The Veteran stated these symptoms had worsened following her 2004 automobile accident.  She denied she was depressed or anxious.  She denied any difficulties with concentration, sleep, energy, appetite, anhedonia, feelings of worthlessness, or suicidal ideation.  The Veteran stated she was not worried, nervous or subjectively restless.  She stated she did not experience any panic experiences.  The examiner noted that during the examination, the Veteran's legs jerked upward in a few instances but the Veteran appeared only minimally distressed and continued to converse normally.   The Veteran was diagnosed with conversion disorder, with seizures or convulsions.  See VA examination, dated April 2011. 

Upon examination and a review of the records, the examiner opined the Veteran's muscle spasms are "most consistent with a psychiatric - rather than physical - condition... It is this examiner's opinion that the Veteran's condition is not related to her military services, less likely than not manifested during service, and is not secondary to her service-connected conditions of Paralysis of the Sciatic Nerve or Degenerative Arthritis of the Spine."  The examiner explained: 

Based upon available data, there does not seem to be any particular aspect of the [V]eteran's military service that might account for the onset of these symptoms.  Instead, what history she was willing to provide suggests that her conversion reaction is most likely associated with unresolved family-of-origin issues (e.g., growing up in a strictly religious home) and relationship with men, most notably her husband.  Given that her condition does not appear to be medical, it would not evolve secondary to other conditions.  Regarding the one referenced to 'tremors' in the [service treatment records], this does not seem to provide convincing enough evidence about the onset of the psuedoneurological symptoms.  As stated previously, it appears that the 'tremors' as documented in her [service treatment records] occurred in conjunction with an epidural administered during labor.  As also noted, tremulousness is a common side effect of this procedure/medication.  In absence of additional documentation, it seems less likely than not that the condition truly began during military service.  Id.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's muscle spasms of the entire body is not related to service or any other service-connected disorder, and service connection is not established.  While it appears the Veteran currently has spasms, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any muscle spasm condition and service.  Specifically, the April 2011 VA examination provides a negative nexus opinion and rationale as to the question of etiology. 

The Board acknowledges that the Veteran contends that she initially experienced a tremors and spasms during service and since separation.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  

However, the Veteran is not competent to opine on the diagnosis or etiology of her disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of her condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Carpal Tunnel Syndrome 

The Veteran contends that she is entitled to service connection for bilateral carpal tunnel syndrome. 

The Veteran's service treatment records do not reflect that she suffered from carpal tunnel syndrome or any associated symptomatology during her active military service.  However, in a July 1999 report of medical assessment, the Veteran indicated that she suffered from carpel tunnel syndrome while on active duty, but that she did not seek medical care for this condition.  Since this statement was made at the time of the Veteran's separation from active duty, the Board concluded that a medical examination was necessary to determine whether the Veteran suffers from carpal tunnel syndrome that manifested during, or as a result of, her active military service.

In April 2011, the Veteran underwent a VA examination where she reported her bilateral carpal tunnel syndrome began several years ago but could not recall the specific date of onset.  The Veteran stated she was issued bilateral wrist splints/braces in 2005.  She stated intermittent episodes of cramping pain in her hands with increased use and that the symptoms last for several minutes and radiating from her hands to the forearms.  She could not recall the frequency of the episodes or whether there was any numbness or tingling involving her hands and wrists.  The Veteran denied weakness in her hands and noted fatigue in her hand with prolonged activity.  She stated that the symptoms were triggered by using the computer for prolonged periods or activates which required prolonged use.  The Veteran stated she uses her bilateral wrist braces intermittently without any improvement of symptoms.  She was able to perform her activities of daily living independently and that her symptoms have minimal impact on her regular activities.  

The examiner noted there was no evidence of carpal tunnel syndrome in service but that the Veteran reported it in 1999.  In addition, the examiner noted the Veteran was seen in April 2005 with documentation of carpal tunnel syndrome but there was no electromyography (EMG) or nerve conduction studies (NCS) in the record documenting the diagnosis.  

The Veteran underwent an EMG/NCS study in May 2011 where a physical examination revealed normal muscle strength in the upper extremity with no evidence of abductor pollicis brevis atrophy, normal range of motion bilateral in the shoulder and neck, and normal deep tendon reflexes bilaterally.  In addition, she had negative Spurling's, Hoffman, and Tinel's bilaterally.  The Veteran had normal sensory latency and amplitude bilaterally in the median nerve and normal distal latency amplitude and conduction velocity bilaterally in the median nerve.  The examiner concluded there was no evidence of carpal tunnel syndrome, 

Based on the evidence of record, the Board determines that the evidence weighs against the Veteran's claim for service connection for bilateral carpal tunnel syndrome.  In particular, the absence of a current diagnosed disability and a clear nexus opinion in the post-service medical treatment records, weighs against the claim. 

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a current diagnosis of carpal tunnel syndrome, service connection for such disorder is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes the Veteran's contentions that she has bilateral carpal tunnel syndrome since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of her disability, her opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no findings of a current bilateral carpal tunnel syndrome) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and she is certainly competent to describe that which she experienced in service, any contentions by the Veteran that she currently has bilateral carpal tunnel syndrome related to active service is outweighed by the competent medical evidence of record. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.






ORDER

Entitlement to service connection for muscle spasms of the entire body, also claimed as epilepsy, is denied. 

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


